UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


FRANK KRASNER ENTERPRISES, LTD.,         
d/b/a Silverado Gun Show, d/b/a
Silverado Promotions; RSM,
INCORPORATED, d/b/a Valley Gun &
Police Supply; ROBERT D. CULVER,
Individually and Member of
Montgomery Citizens for a Safer
Maryland,
                 Plaintiffs-Appellees,
                  v.
MONTGOMERY COUNTY, MARYLAND,                      No. 01-2321
            Defendant-Appellant.
THE VIOLENCE POLICY CENTER; THE
NATIONAL ASSOCIATION OF ARMS
SHOWS; MARYLANDERS AGAINST
HANDGUN ABUSE, INCORPORATED;
ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,
                         Movants.
THE STATE OF MARYLAND,
      Amicus Supporting Appellant.
                                         
            Appeal from the United States District Court
             for the District of Maryland, at Baltimore.
                  Marvin J. Garbis, District Judge.
                         (CA-01-1831-MJG)

                       Argued: February 27, 2003

                        Decided: April 1, 2003

  Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.
2          FRANK KRASNER ENTER. v. MONTGOMERY COUNTY
Vacated and remanded with instructions by unpublished per curiam
opinion.


                             COUNSEL

ARGUED: Judson Paul Garrett, Jr., Principal Counsel for Opinions
and Advice, Rockville, Maryland, for Appellant. Jonathan Paul
Kagan, BRASSEL & BALDWIN, P.A., Annapolis, Maryland, for
Appellees. ON BRIEF: Charles W. Thompson, Jr., County Attorney,
Marc P. Hansen, Chief, General Counsel Division, Karen L. Feder-
man Henry, Principal Counsel for Appeals, Clifford L. Royalty, Asso-
ciate County Attorney, Rockville, Maryland, for Appellant.
Alexander J. May, Jennifer M. Alexander, BRASSEL & BALDWIN,
P.A., Annapolis, Maryland, for Appellees. J. Joseph Curran, Jr.,
Attorney General of Maryland, Robert A. Zarnoch, Assistant Attor-
ney General, Kathryn M. Rowe, Assistant Attorney General, Annapo-
lis, Maryland, for Amicus Curiae.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Montgomery County, Maryland appeals from the district court’s
judgment for Frank Krasner Enterprises, Ltd. (d/b/a Silverado Promo-
tions and Silverado Gun Show), RSM, Inc. (d/b/a Valley Gun and
Police), and Robert D. Culver (collectively, Appellees). Montgomery
County argues that the district court erred in resolving the case on the
merits without addressing its challenge to Appellees’ standing and
that, even if Appellees have standing, we should certify the novel
question of state law at issue in this case to the Court of Appeals of
Maryland, pursuant to Md. Code Ann., Cts. & Jud. Proc. §§ 12-603,
12-605 and 12-606 (2002). Whether Appellees, plaintiffs below, have
            FRANK KRASNER ENTER. v. MONTGOMERY COUNTY                   3
standing to sue is a threshold jurisdictional question. A federal court
may not proceed to the merits of a case before resolving whether the
court has Article III jurisdiction. Steel Co. v. Citizens for a Better
Env’t, 523 U.S. 83, 101-02 (1998). Because the district court did not
address the standing issue, we vacate the district court’s judgment and
remand with instructions to determine whether each of the Appellees
has standing. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 562
(1992) (holding that where "[t]he existence of one or more of the
essential elements of standing depends on the unfettered choices
made by independent actors not before the courts and whose exercise
of broad and legitimate discretion the courts cannot presume either to
control or to predict, . . . it becomes the burden of the plaintiff to
adduce facts showing that those choices have been or will be made
in such manner as to produce causation and permit redressability of
injury" (internal quotation marks and citations omitted)).

   Because we vacate the district court’s judgment, we do not reach
the certification question. On remand, if it determines that any Appel-
lee has standing, the district court remains free to certify the state law
issue to the Court of Appeals of Maryland.

              VACATED AND REMANDED WITH INSTRUCTIONS